Citation Nr: 1410015	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-32 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for splenectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to July 1994.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board notes that the claims file includes a February 2008 rating decision that appears to grant service connection for splenectomy; however, in May 2008, the RO's Quality Review (QR) office found that the February 2008 rating decision was in error and the award of service connection for splenectomy was premature as additional development was needed.  As a result of the QR staff's finding, the February 2008 rating decision was never issued (i.e., the Veteran was never provided notification of such decision).  Thereafter, the RO accepted a July 2008 statement as a claim for service connection and denied such claim in the September 2008 rating decision on appeal.   

In December 2010 the Veteran, via his representative, submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.  

The Board also notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS  reveals that, with the exception of a February 2014 Appellate Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   


FINDING OF FACT

Resolving all doubt in the Veteran's favor, he had a splenectomy during his active military service.

CONCLUSION OF LAW

A splenectomy occurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for a splenectomy herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for splenectomy.  He contends that he underwent splenectomy in June 1993 during a Nissan Fundoplication.  While the Veteran's available service treatment records do not include a June 1993 operative report showing splenectomy, several service treatment records dated subsequent to such procedure show a history of splenectomy during the surgery.  Specifically, a February 1994 service treatment record notes a history of "Nissen fundoplication in June 1993, with incidental splenectomy."  Also, in a February 1994 report of medical history, the Veteran wrote that he bled excessively after Nissan surgery when his spleen was removed.  

In April 2007, the Veteran indicated that his spleen had been removed during service.  At a November 2007 VA examination, the examiner diagnosed "hiatal hernia with esophagitis, status post two Nissan Fundoplications, spleenectomy, and incisional ventral herniorraphies related to Nissan surgical incisions."  

Upon review of the evidence, the Board finds that the evidence of record is in relative equipoise and, affording the Veteran the benefit of the doubt, service connection for a splenectomy is warranted.  As above, while the June 1993 operative report showing splenectomy is not in the Veteran's available service treatment records, there are several references to a June 1993 splenectomy in subsequent service treatment records.  Additionally, the Veteran contends that he had his spleen removed during a Nissan fundoplication surgery in service, an allegation that he is competent to make as a layman.  Davidson v, 581 F.3d at 1313; Jandreau v. Nicholson, 492 F.3d at 1377; Barr, 21 Vet. App. at 310.  Accordingly, the Board finds that service connection for splenectomy is warranted.


ORDER

Service connection for splenectomy is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


